Case 2:20-cv-00017-LGW-BWC Document 13 Filed 09/24/20 Page 1 of 2

Hu the Auited States District Court
for the Southern District of Georgia
Brunswick Dibision

WILLIAM C. ROBBINS, JR.,
Plaintiff,

Vv.

CV 220-017

SEQUIUM ASSETS SOLUTIONS, LLC,

Defendant.

 

ORDER

Before the Court is Plaintiff William Robbins’ notice of
voluntary dismissal, dkt. no. 12, wherein Plaintiff notifies the
Court that he wishes to dismiss this action with prejudice.
While Plaintiff moves pursuant to Federal Rule of Civil
Procedure 41(a)(1) (A) (i), the dismissal is actually pursuant to
41{a) (1) (A) (ii). See Fed. R. Civ. P. 41(a) (1) (A) (noting that a
plaintiff may dismiss an action without a court filing before
either an answer or motion for summary judgment is served, or,
after an answer or motion for summary judgment is signed, by a
stipulation of dismissal signed by all parties who have
appeared). Here, Defendant Sequium Assets Solutions, LLC has
not signed the dismissal. However, Defendant did sign the
notice of settlement filed by the parties on July 20, 2020.
Dkt. No. 11. As such, and there being no opposition by

Defendant, the Court GRANTS Plaintiff’s motion to dismiss..
Case 2:20-cv-00017-LGW-BWC Document 13 Filed 09/24/20 Page 2 of 2

Accordingly, all claims asserted in this action are DISMISSED
with prejudice. Each party shall bear its own fees and costs.

The Clerk is DIRECTED to close this case.

SO ORDERED, this 24 day of Septe ber, 0.

HON. /LISA GODBEY WOOD, JUDGE
UNIVED STATES DISTRICT COURT
OYTHERN DISTRICT OF GEORGIA
